Citation Nr: 0843507	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-06 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
varicose veins of the right lower extremity. 

2. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for left ear hearing 
loss.

4. Entitlement to service connection for a gait disorder, 
including as secondary to the veteran's service-connected 
varicose veins of the right lower extremity.

5. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1946 to 
November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded a November 2008 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  At that time, he withdrew his claim for 
service connection for hepatitis C (non A/non-B).  The 
hearing transcript is associated with the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a July 2008 written statement, the veteran indicated that 
he wanted an increased rating for his service-connected 
hearing loss of the right ear.  The RO has not adjudicated 
this claim, and it is referred to the RO for appropriate 
action. 

The issue of entitlement to a rating in excess of 20 percent 
for a service connected varicose vein disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The objective medical of evidence reflects treatment for 
PTSD symptoms and at least one VA psychologist, in July 2006, 
has evidently related the diagnosis to the veteran's claimed 
in-service stressful event.

2.  The veteran's claimed in-service stressor is not related 
to any claimed participation in combat.  

3.  The veteran's claimed stressor of losing a man overboard 
during a transport at sea is not supported by credible 
corroborating evidence.

4.  The July 2006 diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.

5.  Left ear hearing loss and bilateral tinnitus are 
attributable to exposure to acoustic trauma experienced 
during active service.

6.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a gait 
disorder related to service, nor has a gait disorder been 
shown to be proximately due to the veteran's service-
connected varicose vein disability of the right lower 
extremity. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).


2.  Left ear hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2008).

3.  Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

4.  A gait disorder was not incurred in or aggravated by 
active military service and is not shown to be proximately 
due to the veteran's service-connected varicose veins of the 
right lower extremity.  38 U.S.C.A. § 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied by letters sent to the veteran, 
including in March, April, August, and November 2005, and in 
August 2008.  Information that pertains to the appropriate 
effective dates and disability ratings was provided to the 
veteran in the April 2006 RO decision.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman 
v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  There is a 
timing error with respect to notice of effective dates and 
disability ratings in compliance with Dingess.  However, the 
Board finds this timing error non-prejudicial since the 
veteran was afforded an opportunity to respond to the RO in 
light of this notice in the July 2008 supplemental statement 
of the case (SSOC).  Sanders v.  Nicholson, 487 F.3d 892 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).    Information concerning effective dates and 
ratings for left ear hearing loss and bilateral tinnitus will 
be provided by the RO.  If appellant then disagrees with any 
of those actions, he may appeal those decisions.

With respect to VA's duty to assist, the Board finds that all 
available evidence and records identified by the appellant as 
plausibly relevant to his pending claims have been collected 
for review.  

It appears some of the veteran's service personnel records 
may be unavailable according to an April 2005 response to the 
RO's inquiry from the National Personnel Records Center 
(NPRC).  However, several personnel records and medical 
records are associated with the record.  In this instance, 
the Board is mindful that, where personnel records may be 
incomplete, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that some of the veteran's 
personnel and service medical records may be incomplete, the 
appeal must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but, rather, increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.

II. Legal Analysis

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

As noted above, given that some of the veteran's service 
personnel records are unavailable, judicial case law 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant; however, it does not lower the legal standard for 
proving a claim for service connection.  See Russo v. Brown, 
supra.  It is indeed unfortunate that some of the veteran's 
service personnel records may be unavailable.  However, a 
grant of service connection for PTSD and a gait disorder 
requires an etiological link between the claimed in-service 
injury and the currently claimed disabilities.

A. PTSD

Service connection for PTSD requires medical evidence showing 
a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. at 396.

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (the Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

Turning to the evidence of record, the veteran's discharge 
records do not show any combat related awards or decorations, 
nor has he alleged that he served in combat.  Thus, credible 
supporting evidence is necessary for the veteran to 
substantiate his service connection claim for PTSD. 

The veteran's service medical records do not show any 
complaints or diagnosis of, or treatment for, PTSD or its 
associated symptoms.  

Current VA treatment records reflect psychiatric treatment 
for PTSD symptoms and a PTSD diagnosis.  The record includes 
a letter, dated July 2006, from a VA clinical psychologist 
stating that the veteran attended and fully participated in 
eight sessions of individual psychotherapy for PTSD and panic 
attacks. 

In numerous written statements throughout the record, and 
during his November 2008 hearing, the veteran reported 
witnessing a Filipino bulldozer operator fall overboard and 
not being able to rescue him.  He has indicated that the 
accident occurred on a small craft near the Island of Bohol 
in the southern Philippines.  The veteran testified that this 
incident occurred in late 1947 or early 1948 while he served 
in the Philippines.    

There has been a medical diagnosis of PTSD, evidently 
attributed to the alleged stressor incident, made in July 
2006 by a VA psychologist at a VA medical center.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
a claim to be denied on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

By law, the evidence necessary to establish the occurrence of 
a recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
at 353 (Board must make a specific finding as to whether the 
veteran engaged in combat).  If the claimed stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence from any source that corroborates the 
veteran's testimony or statements.  YR v. West, 11 Vet. App. 
393, 397 (1998); Cohen v. Brown, 10 Vet. App. at 147.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred. 38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190, 191 
(1991), Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
existence of an event alleged as a stressor that results in 
PTSD (though not the adequacy of the alleged event to cause 
PTSD) is an adjudicative, not a medical determination.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

As the veteran does not allege that he engaged in combat, and 
as his reported stressor is not related to combat, his 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  This does not mean that he cannot establish that 
the alleged in-service events occurred; it only means that 
other "credible supporting evidence" from some source is 
necessary.  See Cohen.  Since there is a diagnosis of PTSD 
here, it must be determined whether there is credible 
supporting evidence of the veteran's alleged stressor, i.e., 
whether service records or other independent credible 
evidence corroborates the alleged stressor.  See Dizolgio, 
supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in- 
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App. at 
124.

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of losing a man overboard during transport at sea 
sometime in 1947 or 1948 while the veteran served in South 
Asia.

The available personnel and service medical records do not 
reference the veteran's alleged stressful event. 

In February 2007, the RO made a formal finding that the 
evidence of record was insufficient to send to the Joint 
Services Records Research Center (JSRRC) to request a search 
for documentation to verify the veteran's reported stressor.  
Specifically, after sending the veteran a PTSD questionnaire 
in August 2005, and a follow-up contact by telephone in April 
2006, the information regarding the deceased's name, the date 
of the accident, and even the ship's name, remains unknown.  
Without such information, the RO would (and could) not 
request a JSRRC search of records to corroborate the 
veteran's alleged stressful event in service.

During his November 2008 hearing, the veteran clarified that 
his alleged stressful event occurred in late 1947 or early 
1948 while he served in South Asia.  But the ship on which 
the stressor occurred has not been identified.  The veteran 
testified that the ship was repainted numerous times, and he 
could not recall its number.   

The veteran's inability to respond to the RO's requests for 
specific information regarding his stressful event leaves the 
Board with virtually no factual information upon which to 
rely regarding the alleged incident.

Thus, the Board accepts the RO's February 2007 formal finding 
that information was insufficient to send to the JSRRC for a 
search to verify the veteran's alleged stressful incident in 
service.  The veteran has indicated that the pertinent 
information regarding the stressor would be found in the 
ship's log.  However, the identity of the ship remains 
unknown.  Although the veteran narrowed the time frame for 
the search to late 1947 or early 1948, without identifying 
the name of the ship or the deceased, the Board is 
constrained to accept the RO's February 2007 formal finding 
of insufficient information to conduct meaningful research 
concerning his alleged stressful incident in service.  

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports reflect that the examiners have indicated that the 
veteran's current diagnosed psychiatric disorder, 
particularly PTSD, was due to an incident in service.  
Clearly, those treating psychiatric physicians and 
psychologists did not undertake review of the veteran's 
service records, but based their premises of the in-service 
event solely upon the veteran's statements to them.  The 
filtering of the veteran's account of his military service 
through his physician does not transform his account into 
competent medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 409 
(1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference. Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

Nothing herein supports the veteran's claim of losing a man 
overboard in 1947 or 1948 in South Asia in service.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran is not entitled to service connection for PTSD under 
the theory that it resulted from unverified, vaguely reported 
stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that he lost a man 
overboard during his period of active service. Thus, although 
the foundation for the diagnosis of PTSD in this case was the 
veteran's account of having lost a man overboard during 
military service, we must conclude that the claimed stressor 
has not been satisfactorily established as having occurred.  
The veteran may very well consider events that occurred in 
conjunction with his alleged lost of a man overboard in 
service to be stressful, but he has failed to provide even 
one factual detail of the alleged events on which to base his 
claim, other than a specific description of a man overboard 
in 1947 or 1948 during his period of service in South Asia.

Thus, while the veteran does have a diagnosis of PTSD 
evidently based upon his purported in-service stressor, that 
stressor is not shown by satisfactory evidence to have 
occurred.  The Board appreciates the testimony offered by the 
veteran at his Board hearing before the undersigned.  
However, with all due respect to the veteran, we find that 
his oral and written statements in support of his claim are, 
thus, unsubstantiated and are of little evidentiary weight.  
Having so concluded, the Board finds that the preponderance 
of the credible evidence is against the claim, and that 
neither a VA psychiatric examination nor further 
interpretation by a clinician is necessary. 

Here, there is no competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed PTSD.  The preponderance of the evidence is therefore 
against the appellant's claim of entitlement to service 
connection for PTSD.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. at 
49.

B. Left Ear Hearing Loss and Bilateral Tinnitus

In the case of sensorineural hearing loss, service incurrence 
may be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2008), 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

The veteran contends that he was exposed to acoustic trauma 
in service and testified that he was near a fuel tank 
explosion after which he experienced left ear hearing loss 
and tinnitus.  He also worked in the engine room of his ship 
that he said caused his hearing loss.

 The veteran's service medical records do not reflect any 
complaints or diagnoses of, or treatment for, left ear 
hearing loss or bilateral tinnitus.  

Private medical records, dated in February 2005, include 
results of a private audiology examination that showed 
moderate to profound sensorineural hearing loss, left ear 
more than the right ear.  In March 2005, the records reflect 
that the veteran ordered a hearing aid for his right ear. 

The veteran underwent an October 2005 VA examination 
performed by an audiologist.  At the examination, the veteran 
stated he experienced difficulty in understanding 
conversations, particularly in noisy environments.  He also 
affirmed having intermittent tinnitus since active service.  
The veteran said that in service he worked on landing crafts 
and reported noise exposure from a tank explosion and being 
in the ship's engine room during active service.  Post 
service, he said he worked in a boatyard for nearly 15 years 
and was a millwright for nearly 20 years and reported hunting 
for recreation.  After conducting an audiogram, the examiner 
diagnosed moderately severe to profound mixed hearing loss of 
the left ear.  The examiner reported that, based on the 
veteran's reported history of acoustic trauma in service, he 
could have sustained some minor change in his hearing in the 
higher frequencies but opined that the veteran's left ear 
hearing loss was less likely related to active service noise 
exposure because the audiogram revealed a conductive 
component of mixed hearing loss instead of acoustic trauma.  
The examiner also opined that tinnitus was less like related 
to active service since it was of an intermittent nature, 
there was possible civilian noise exposure, and the left ear 
hearing loss revealed a conductive component.     

As noted above, the veteran reported that he experienced 
noise exposure during active service when a fuel tank 
exploded.  The explosion occurred to his left and since that 
time he has experienced tinnitus and hearing impairment in 
his left ear.  Additionally, he said he was subjected to 
noise exposure while being in the engine room of his ship.  
The Board finds the veteran's reports of noise exposure 
credible. 

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In its April 2006 decision, the RO granted the veteran 
veteran's claim for service connection for right ear hearing 
loss and denied his service connection claims for left ear 
hearing loss and tinnitus. 

Findings of a June 2008 VA audiology examination were 
consistent with hearing loss according to VA standards.

In support of his claim, the veteran submitted a letter from, 
J.G.H., M.D., his private health care provider, dated 
September 2008, concerning his left ear hearing loss and 
tinnitus.  Through a November 2008 statement, the veteran 
waived initial RO review of this pertinent medical evidence.  
Dr. J.G.H. stated that he disagreed with the VA findings that 
the veteran's left ear hearing loss was not related to noise 
exposure during active service.  According to this physician, 
based on the veteran's reported history of acoustic trauma in 
service, and a review of an audiogram performed at that time, 
there was "no doubt at all" that the veteran's bilateral 
hearing loss was consistent with noise exposure.  He 
recommended hearing aids.  

The Board finds that the evidence is equally balanced as to 
whether the veteran has left ear hearing loss and tinnitus as 
a result of service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing; the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the September 2008 
letter from Dr. J.G.H., the veteran's health care provider.  
Dr. J.G.H. explained that the veteran's current audiogram 
showed left ear hearing loss and report of tinnitus 
,consistent with noise exposure reported during active 
service, and opined that there was "no doubt at all" that 
the bilateral hearing loss and tinnitus were due to noise 
exposure 

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  The 
veteran's service records document that he served as a 
construction mechanic.  At the time of both the October 2005 
VA audiology examination, and the September 2008 private 
examination, the veteran reported a history of significant 
noise exposure in service.  The September 2008 private 
examiner concluded that, if the veteran was exposed to 
acoustic trauma that would cause his left ear hearing loss.  
Accordingly, the Board finds that the veteran has established 
the existence of in-service noise exposure consistent with 
the conditions of that time.  In September 2008, Dr. J.G.H. 
diagnosed the veteran with bilateral sensorineural hearing 
loss and, opined that "there is no doubt at all" that the 
veteran's bilateral hearing loss was due to acoustic trauma 
in service.  As well, bilateral tinnitus due to acoustic 
trauma in service was also diagnosed.  Resolving the benefit 
of the doubt in the veteran's favor, and without ascribing 
error to the action of the RO, service connection is 
established for left hearing loss and bilateral tinnitus.  38 
U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.385.

C. A Gait Disorder

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficent to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service- 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also at 38 C.F.R. § 3.310(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran maintains that he has a gait disorder that he 
attributes to his service-connected varicose vein disability.  
Service connection is currently in effect for varicose veins 
of the right lower extremity.

The veteran's service medical records do not reflect any 
complaints or diagnosis of, or treatment for, a gait 
disorder.  

VA treatment records, dated in November 2005, reflect that 
the veteran had an unstable gait due to his service-connected 
right leg disability.  Subsequent VA treatment records from 
January 2006 show that he had a normal gait.  There are no 
medical records showing a diagnosis of any gait disorder.  

The veteran has contended that service connection should be 
granted for a gait disorder.  The record demonstrates that no 
gait disorder was found in service or on separation from 
service.  Moreover, while an unstable gait was noted in 
November 2005, it was associated with the veteran's service-
connected right lower extremity varicose vein disability and, 
in VA treatment records, and on VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had a diagnosed gait disorder.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a gait disorder.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a 
gait disorder has been presented.  Rabideau v. Derwiniski, 2 
Vet. App. at 143.

The veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own statements, because as a layperson, he is 
not competent to offer medical opinions.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., difficulty hearing.  Cf. Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding 
causation are not competent.  Routen v. Brown, 10 Vet. App. 
at 186.  There is no evidence showing, and the veteran does 
not assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed gait disorder.

Here, there is no competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed gait disorder.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for a gait disorder, including as due to 
the veteran's service-connected varicose veins of the right 
lower extremity.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. at 
49.


ORDER

Service connection for PTSD is denied.

Service connection for left ear hearing loss is granted.

Service connection for bilateral tinnitus is granted. 

Service connection for a gait disorder, including as due to 
the veteran's service-connected varicose veins of the right 
lower extremity, is denied.  


REMAND

The veteran also seeks an increased rating for his service-
connected varicose veins of the right lower extremity.

The Board finds that another VA examination is necessary to 
determine the current severity and all manifestations of his 
varicose vein disability of the lower right extremity.  

The veteran's varicose veins of the lower right extremity are 
currently rated as 20 percent disabling under Diagnostic Code 
7120.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2008).  Under 
this Diagnostic Code, a 20 percent rating is assigned when 
varicose veins cause persistent edema which is not completely 
relieved by elevation of the extremity, whether or not there 
is beginning stasis pigmentation or eczema.  A 40 percent 
rating is assigned when varicose veins cause persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  

The veteran was afforded a VA examination in August 2005.  At 
the examination, the veteran stated he experienced pain in 
his right leg and wore knee stockings.  Upon physical 
examination, the examiner found varicosities above and below 
the knee in addition to nesting of superficial veins in the 
right ankle.  None of the varicosities were tender.  The 
examiner diagnosed thrombophlebitis, right calf with 
superficial varicosities and leg enlargement from previous 
inflammation and phlebitis. 

However, during his November 2008 hearing, the veteran 
reported experiencing continuous swelling and pain in his 
right leg.  The pain limited his ability to walk.  He stated 
that his right leg retained a darker pigmentation than his 
left leg.  

Given the veteran's testimony, and that he was last examined 
by VA in August 2005, more than three years ago, the Board 
believes that a new VA examination is necessary to assess the 
current severity and all manifestations of his service-
connected varicose vein disability of the right lower 
extremity.  While the Board is not required to direct new 
examinations simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the record demonstrates or the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the last examination.  
VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment for the period from January 2007 
and any additional private records 
identified by him.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file and the 
veteran and his representative so notified 
in writing.

2.  The RO/AMC should schedule the veteran 
for a VA examination performed by a 
physician, preferably a vascular 
specialist, to determine the current 
severity and all manifestations of the 
veteran's service-connected varicose veins 
of the right lower extremity.  The 
veteran's claims file should be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  

a)  The examiner is particularly 
requested to comment on whether 
persistent edema and stasis 
pigmentation or eczema is present in 
the veteran's right lower extremity. 

b)  A complete rationale for all 
opinions expressed should be provided.  
The examination report should indicate 
if the examiner reviewed the veteran's 
medical records.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the above, and any 
additional development of the evidence, 
the RO/AMC should review the record, to 
include all additional evidence, and 
readjudicate the claim.  If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


